In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 23, 1976, which dismissed the complaint at the end of the plaintiffs case, at a jury trial. Judgment affirmed, without costs or disbursements. The evidence did not sustain a finding of a causal relation between disrepair of the window screen and the unfortunate fall of the infant plaintiff. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.